Title: To George Washington from John Butler, 14 September 1793
From: Butler, John
To: Washington, George


          
            Sir,
            New-York, Sept. 14, 1793.
          
          NOTHING can be more gratifying to me, than the pleasure of dedicating a portion of my
            labors to a character of your eminence, distinguished as you are in the political world
            by an uniformity of your patriotic rectitude, and a faithful discharge of those
            important duties to which you have been called by the voice of a free people—the
            impartial system of the American government, and the equitable frame of her legislation,
            are such as puts censure to defiance, and the most insidious despot to silence.
          I am neither addicted to adulation or fulsom flattery, yet I cannot but exult, with a
            joy of unaffected purity, on the numerous blessings resulting to the American States,
            under the smiles of your auspices.
          
          Being early initiated into those principles, in which you have so eminently signalized
            the valor and virtue of a true republican, I rejoice at the priviledge of laying this
            essay at your feet, as an oblation offered upon the altar of liberty and equality.
          Posterity will look back with veneration on the name of Washington, as the secondary source from which republican liberty derived its
            energy. We know of few nations which have not experienced their revolutions, and changes
            of government, by the fate of war. May the wisdom of your counsel stimulate the united
            Americans to preserve, inviolate, that freedom they now enjoy; and may they long
            continue to participate in the blessings of mutual laws, reciprocal government, and
            impartial legislation, which are the dazling symbols of liberty and freedom.
          Convinced that liberty is no exemption from labor or industry, but is a powerful
            incentive to both–so in all free nations there must be hewers of wood and drawers of
            water; and it appears the essential duty of the whole community of republicans, to unite
            their efforts in erecting the plain, but magnificient edifice of equality, as a monument
            sacred to liberty and the freedom of conscience.
          These are the sentiments of a fugitive who has emigrated from the severe rigor of
            political persecution, to avoid the crushing power of haughty rulers, under whose
            despotism the thunder of anarchy roars from pole to pole. Storms and tempests shock the
            affrighted villager. The rapacity of kings and courtiers shed alike their sedition and
            their desolation: They plunge their sabres into the blood of innocence. Contending for
            power, they transform liberty into slavery; and, by their intrigue and subtlety,
            inveigle their subjects into vassalage.
          To see Europe tranquilized by a speedy adoption of those principles which inspire men
            with the sacred love of liberty—to see the sabre of despotism arrested from the hands of
            tyrants—to see thrones leveled with the earth’s smooth surface—and to see liberty reign
            paramount, is the fervent prayer of A devoted Advocate for the Cause of Liberty,
          
            JOHN BUTLER.
          
        